Exhibit 99.1 To the Holders of: USAutos Series 2004-1 Trust 5.10% Freedom Certificates, USAutos Series 2004-1 Class A Certificates *CUSIP: 35637VAB4 Class: A Class: X U.S. Bank Trust National Association, as Trustee for the USAutos Series 2004-1 Trust, hereby gives notice with respect to the Distribution Date of September 3, 2008 (the Distribution Date) as follows: 1. The Trustee has received the following amounts in respective of the Underlying Securities and Eligible Investments held by the Trust: Ford Motor Credit 7.375% Notes due February 11, 2011 $73,750.00 interest General Motors Acceptance Corp 7.25% Notes due March 2, 2011 $72,500.00 interest 2. The amount of the distribution payable to the Certificateholders on the Distribution Date allocable to principal and premium, if any, and interest, expressed as a dollar amount per $1,000 Class A
